Citation Nr: 9922021	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  99-02 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel



INTRODUCTION

The appellant had active duty service from June 1951 to June 
1954, August 1954 to July 1963, and from May 1964 to January 
1974, for over 21 years of active duty service.  He was 
awarded, among others, the Combat Infantry Badge.  This 
appeal comes before the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board notes that there is a prior final rating action for 
a claim for service connection for chronic obstructive 
pulmonary disease (COPD).  The RO has determined the claim of 
service connection for COPD due to smoking/nicotine 
dependence without a determination as to whether new and 
material evidence has been presented.  The Board finds that 
the claim for service connection secondary to smoking does 
not constitute a "new" claim for purposes of a new and 
material analysis.  See Ashford v. Brown, 10 Vet.App. 120, 
123 (1997)(notwithstanding the nomenclature and varied 
etiology attributed to a disability, a claim involving an 
underlying disorder which had previously been denied is not 
considered a "new" claim for adjudication purposes).  Thus, 
it is necessary that the Board initially address the 
underlying issue as to whether the appellant has submitted 
sufficient evidence to reopen his claim before addressing the 
merits of the claim.  See Barnett v. Brown, 8 Vet.App. 1 
(1995).  Accordingly, the issue on the title page has been 
corrected to more accurately reflect the issue on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO.

2.  Service connection for COPD was denied by a May 1990 
rating action.  That decision is final.

3.  Additional evidence submitted after the May 1990 rating 
action is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The appellant began smoking cigarettes in service in 1953 
and continued smoking until his retirement in 1974; he has 
continued to smoke since his separation from service.

5.  The appellant was diagnosed with COPD in 1986.

6.  The appellant's tobacco use in service played a material 
causal role in his development of COPD.


CONCLUSIONS OF LAW

1.  The RO's May 1990 decision to deny service connection for 
COPD is a final determination.  Evidence received subsequent 
to the May 1990 determination is new and material.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).

2.  COPD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the appellant's claim for service 
connection for COPD was last denied by the RO by means of a 
May 1990 rating action.  Evidence before the RO at that time 
included the appellant's service medical records which showed 
that the appellant reported complaints of shortness of breath 
on various occasions.  The Board notes that an annual 
examination report, dated in January 1971, indicates that he 
had exertional dyspnea and chest pain.  A report of an annual 
examination, dated in February 1973, noted that he smoked 2 
packs of cigarettes per day, and that he had complaints of 
exertional dyspnea.  His retirement examination report, dated 
in August 1973, again noted complaints of shortness of breath 
associated with exertion; he also reported pain or pressure 
in chest, as well as a chronic cough. 

Post-service medical evidence before the RO in 1990 included 
a VA examination report, dated in May 1974, which indicates 
that the appellant smoked 3 packs of cigarettes per day and 
that he had audible wheezing on deep breathing.  There were 
no rales heard.  There was no expectoration at that time.  He 
did report an early morning cough.  The tactile and vocal 
fremitus appeared to be normal and there were scattered 
wheezes bilaterally in both bases.  A chest x-ray conducted 
at that time showed no pulmonary disease. 

Post-service medical evidence of record in 1990 also included 
a letter from the appellant's treating physician at the 
Pulmonary Associates of Bay Co. (Dr. W.W.D.), dated in 
February 1988, which noted that the appellant had a severe 
obstructive ventilatory impairment.  

Also of record in 1990 were post-service military treatment 
records dated between 1975 and 1987 from a military medical 
facility.  These records indicate that the appellant was seen 
and evaluated for various conditions during this time-period, 
to include numerous evaluations of the lungs.  The Board 
notes that a treatment record dated in September 1983 noted 
that he smoked too much, that he had decreased FEV-1, and 
that he was a very good candidate for COPD.  However, he was 
not diagnosed with COPD until 1986.  

Evidence submitted subsequent to the May 1990 RO decision 
include medical records from the appellant's treating 
physician, Dr. W.W.D., which indicate that the appellant has 
been under the physician's care for COPD since 1987.  In a 
letter dated in May 1997, Dr. W.W.D. stated that it was his 
"firm opinion that [the appellant] suffer[ed] from severe 
COPD related to his history of smoking heavily while in 
military service." 

A report of a VA examination, dated in October 1997, notes 
that the appellant reported that he began smoking in 1953 
while in Korea, and that he had smoked 2 to 3 packs per day 
since that time.  He reported that he had tried to quit on 
various occasions; however, he was unsuccessful.  The 
examiner stated that it was likely that the appellant's 
smoking history contributed to his COPD.  

A VA medical examination report, dated in June 1998, 
indicates that the appellant reported that he began smoking 
at the age of 19, while he was on active duty, and that he 
has continued to smoke.  He smoked two packs of cigarettes 
per day.  His wife was also a smoker.  He reported that after 
separation from service, he stopped smoking for a period of 
approximately six to nine months.  During that time, he did 
not take cigarettes from his wife.  When questioned about 
symptoms of withdrawal, the examiner was not able to obtain 
any information pertaining to withdrawal symptoms at that 
time.  With regards to the question of whether appellant's 
inservice use of tobacco products resulted in COPD, the 
examiner stated that "[t]he answer to that question is 
supported by the medical records and the opinions of other 
examiners as well as myself, that his chronic obstructive 
lung disease is indeed related to his smoking."  As to the 
question of whether the appellant's nicotine dependence 
occurred in service, the examiner stated that it did not 
appear that such dependence occurred in service because the 
appellant was able to stop smoking after separation from 
service without the urge to smoke.  This raised the 
possibility that he was not addicted to nicotine in service.  

The appellant has also submitted affidavits from family 
members, dated in March 1998, which indicate, in essence, 
that appellant did not smoke prior to entry into active 
service.  

As a general rule, once a claim has been disallowed, that 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105.  However, if a claimant can 
thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

The Court has outlined a three-step process for the reopening 
of claims.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); Winters v. West, 12 Vet. App. 203 (1999)(en banc).  
First, it must be determined whether the appellant has 
submitted new and material evidence in support of reopening 
the claim.  Winters, at 206.  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Evidence is presumed credible for the 
purpose of reopening unless it is inherently false or untrue.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If it is determined 
that new and material evidence has not been submitted, then 
the Board's analysis must end and the claim must be denied.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).

If new and material evidence has been presented, immediately 
upon reopening, it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well-grounded.  Winters, at 206.  For purposes of 
a well-groundedness analysis, the credibility of the evidence 
is presumed.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  If a well-grounded claim has been submitted, then 
the claim must be evaluated on the merits of the claim, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters, at 206; see also Epps 
v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  

The Board notes that recent congressional legislation 
prohibits service connection for diseases attributable to 
tobacco use during active service.  112 Stat. 685, 865-66 
(1998) (codified at 38 U.S.C.A. § 1103).  However, this 
legislation only pertains to claims filed after June 9, 1998 
and, thus, is inapplicable to the case at hand.

In the case at hand, the Board finds that based solely on the 
letter from the appellant's treating physician which relates 
the appellant's COPD to his smoking in service, it is clear 
that new and material evidence has been presented.  This 
evidence is new in that it was not previously before VA, and 
is clearly significant and bears directly on the issue at 
hand.  Therefore, the claim must be reopened.

The Board finds that the claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, 
the appellant has presented a claim that is plausible.  He 
has not alleged that any records of probative value that may 
be obtained and which have not already been associated with 
his claims folder are available.  Accordingly, the Board 
finds that all relevant facts have been properly developed, 
and that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.  Thus, it is 
necessary to proceed with the merits of this case.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection may be 
established for a chronic disease which becomes manifest to a 
degree of 10 percent or more within one year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  A disease which is diagnosed after service discharge 
may be considered to be service connected if an event or 
exposure during service subsequently results in disability or 
death.  See VAOPGCPREC 2-93 (January 13, 1993).  When, after 
consideration of all evidence and material of record there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

A claim for service connection for disability or death based 
on the use of tobacco products may be considered under three 
different bases: (1) direct or presumptive service connection 
under the provisions of 38 C.F.R. §§ 3.303 and 3.307; (2) 
direct service connection based on the inservice use of 
tobacco products; and (3) secondary service connection based 
on disability or death resulting from nicotine dependence 
held to have been acquired in service.  See VAOPGCPREC 2-93 
(January 13, 1993); see also VAOPGCPREC 19-97 (May 13, 1997).  

Having considered the evidence of record and the applicable 
laws, the Board finds that direct service connection for COPD 
due to inservice smoking is warranted.  The record indicates 
that the appellant was a heavy smoker for approximately 19 
years during active duty service.  While the evidence shows 
that he was not diagnosed with COPD for over a decade after 
his separation from service, and that he continued to smoke 
heavily during that decade, his treating physician has opined 
that his COPD is in fact due to inservice smoking.  The Board 
notes that this medical opinion does not indicate whether the 
appellant's records, to include his post-service smoking, 
were considered prior to rendering such opinion.  However, 
the Board finds it significant that the appellant did have 
various symptoms (chronic cough, exertional dyspnea) in 
service, which were likely early indications that his 
inservice smoking was having a significant impact on the 
development of this disease process.  The Board also notes 
that in 1983, his physicians noted that his history showed 
him to be a good candidate for COPD; although, he was not 
diagnosed at that time.  The Board concludes that the 
entirety of this evidence creates an approximate balance of 
positive and negative evidence and that under the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b), service 
connection should be granted. 



ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease is granted.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

